DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is a response to Applicant’s communication on August 11, 2021, 
Claims 1, 8, 10 and 16 are the independent claims. 
Claims 1-5, 8, 10-12, 16, 25 and 26 are pending in the application.
Claims 25 and 26 have been amended in this application. 
Claims 6, 7, & 9 have been canceled in this application. 
This communication is a NON-FINAL action on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 8, 10, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable by over Hoyos et al. (US 2016/0379211 A1) in view of Janiga (US 10354246 B1). Hereinafter referred to as Hoyos and Janiga respectively.
With respect to claim 1 & 8 Hoyos teaches An automated transaction machine that transmits data to a host computer via a communication terminal of a user, comprising (Hoyos, [0026] teaches a remote system server platform that communicates with enabled user devices such as mobile devices (e.g., smartphones) and communicates with transaction terminals such as ATMs…In some implementations, the transaction request can also include transaction details, for example, a withdrawal request of $100. Based on the transaction request, the system server can further authenticate/authorize the user to conduct the transaction and can also approve any transactions requested by the user. Upon successful authentication and/or authorization, the system server can instruct the ATM to advance the financial transaction at the terminal. For example, the system server can cause the ATM to dispense funds, receive funds, or otherwise allow the user to interact with the ATM and carry out transactions at the terminal.):

However, Hoyas does not further teach
a transaction data reception portion configured to receive transaction data generated by [[a]]the communication terminal connectable with [[a]]the host computer, the transaction data including a content of a transaction with [[a]]the user of the communication terminal;
and a transaction result transmission portion configured to transmit a result of [[a]]the transaction with the user executed by the transaction execution portion, indirectly to the host computer via [[a]]the communication terminal whose transaction data has been received by the transaction data reception portion , the result of the transaction including information that indicates all cash requested by the user being ejected or ejected cash being taken out by the user.
Janiga does teach
a transaction data reception portion configured to receive transaction data generated by [[a]]the communication terminal connectable with [[a]]the host computer (Janiga, c.2 l.58-62 “mobile payment application is in communication with a remote payment service system (PSS) that is employed by a third-party payment service provider”), the transaction data including a content of a transaction with [[a]]the user of the communication terminal (Janiga, c.2 l.23-39 
and a transaction result transmission portion configured to transmit a result of [[a]]the transaction with the user executed by the transaction execution portion, indirectly to the host computer via [[a]]the communication terminal whose transaction data has been received by the transaction data reception portion , the result of the transaction including information that indicates all cash requested by the user being ejected or ejected cash being taken out by the user (Janiga, c.2 l.55- c.3 l.2 teaches Consider the following example scenario in which a user needs to withdraw cash. The user launches a mobile payment application installed on her mobile device, such as a smartphone, to request a cash withdrawal of $20. The mobile payment application is in communication with a remote payment service system (PSS) that is employed by a third-party payment service provider (or simply, “payment service”). As used herein, the term “user” refers to a consumer or a customer being serviced by the payment service employing the PSS. In accordance with some embodiments, the PSS facilitates the CTM technology to enable users, through the mobile payment application, to withdraw cash at a number of physical locations, 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for authorizing a user in connection with a transaction at a transaction terminal as taught above by Hoyos and implement a methods a technology for withdrawing cash from a cash transaction machine (CTM) by use of a mobile payment application as taught by Janiga to provide a system that enables a user (e.g., a consumer) to identify one or more CTMs from which to withdraw cash by using his/her mobile device (e.g., a smartphone) as a “virtual” card, but without requiring “swiping” (Janiga, c.2 l.24-27), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to use automatic transaction machine for deposits and withdrawals of bills with the motivation to allow work stations that are employed by a financial institution or a merchant to provide a portal from which consumer users can physically obtain cash (Janiga, c.10 55-58]).
With respect to claim 2 & 11, Hoyos in view of Janiga teaches the invention as stated in claim 1. Janiga further teaches wherein the transaction execution portion executes the transaction with the user by using only the transaction data received by the transaction data reception portion (Janiga, c.17 l. 20-34).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for authorizing a user 
With respect to claim 3 & 12, Hoyos in view of Janiga teaches the invention as stated in claim 1. Hoyos further teaches further comprising a short-range wireless communication portion configured to communicate with the communication terminal whose transaction data has been received by the transaction data reception portion through short-range wireless communication, (Hoyos, [0061] teaches A communication interface 255 is also operatively connected to the processor 210. The communication interface can be any interface that enables communication between the system server 105 and external devices, machines and/or elements. In certain implementations, the communication interface can include but is not limited to, a modem, a Network Interface Card (NIC), an integrated network interface, a radio frequency transmitter/receiver (e.g., Bluetooth, cellular, NFC), a satellite communication transmitter/receiver, an infrared port, a USB connection, and/or any other such interfaces for connecting the computing device 205 to other computing devices and/or communication networks, such as private networks and the Internet.). 
However, Hoyos does not further teach
wherein the transaction result transmission portion communicates with the host computer via the communication terminal alone.
Janiga does teach
wherein the transaction result transmission portion communicates with the host computer via the communication terminal alone (Janiga, c.2 l.55- c.3 l.2, FIG. 1)

With respect to Claim 10 & 16, An automated transaction machine that transmit data to a host computer via a communication terminal of a user, comprising (Hoyos, [0026]): 
a transaction data reception portion configured to receive transaction data generated by [[a]]the communication terminal connectable with [[a]]the host computer, the transaction data including a content of a transaction with [[a]]the user of the communication terminal (Hoyos, [0088]);
 a transaction execution portion configured to execute the transaction with the user on the basis of the transaction data received by the transaction data reception portion (Hoyos, [0028]); 
However, Hoyas does not further teach
and an operational state transmission portion configured to transmit an operational state of the transaction execution portion indirectly to the host computer via the communication terminal, the operational state , which is obtained [[when]]upon the transaction data reception portion receiving the transaction data, including a first state at which cash being able to be deposited in the automated transaction machine or a second state at which the automated transaction machine being incapable of dispensing cash.
Janiga does teach
indirectly to the host computer via the communication terminal, the operational state , which is obtained [[when]]upon the transaction data reception portion receiving the transaction data, including a first state at which cash being able to be deposited in the automated transaction machine or a second state at which the automated transaction machine being incapable of dispensing cash (Janiga, , c.2 l.55- c.3 l.2, Fig. 1, c.22 l.45-63 teaches Upon identification of the user financial account and the CTM financial account, the PSS 210 communicates (step 612) with the financial system 230 to initiate the funds transfer between the user financial account and the CTM financial account. Initiating the funds transfer involves the PSS 210 causing a first funds amount to be withdrawn from the user financial account, and further causing this amount to be deposited into a financial account associated with the PSS 210 (e.g., a bank account belonging to the payment service employing the PSS 210). This can be executed, for example, by the PSS 210 transmitting onto a network a standard authorization request to a card payment network (e.g., a debit card payment network), which communicates with an issuing bank associated with the user (which is part of the financial system 230), where the bank transfers the funds to the financial account associated with the PSS 210. The first funds amount withdrawn and deposited corresponds to the withdrawal amount of cash that the user 201 has obtained from the CTM 220A.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for authorizing a user in connection with a transaction at a transaction terminal as taught above by Hoyos and implement a methods a technology for withdrawing cash from a cash transaction machine (CTM) by use of a 

With respect to claim 25 Hoyos in view of Janiga teaches the invention as stated in claim 1. Hoyos further comprising a short-range wireless communication portion configured to perform a short-range wireless communication for exchanging data with other devices over a short range, wherein the communication terminal of the user is configured to perform a telephone network wireless communication for exchanging data with other devices over a long range greater than the short range, and to perform the short-range wireless communication, and the transaction result transmission portion indirectly transmits the result of the transaction to the host computer, the host computer being separated from the automated transaction machine by a distance greater than the short range of the short-range wireless communication, the result being transmitted through the short-range wireless communication from the short-range wireless communication portion to the communication terminal and through the telephone network wireless communication from the communication terminal to the host computer. ((Hoyos, [0041] teaches  The program code can execute entirely on mobile device 101, as a stand-alone software package, partly on mobile device, partly on system server 105, or entirely on system server or another remote computer/device. In the latter scenario, the remote computer can be connected to mobile device 101 through any type of network, including a local area network (LAN) or a wide area network (WAN), mobile communications network, cellular network, or the connection can be made to an external computer (for example, through the Internet using an Internet Service Provider)., [0061]),
With respect to claim 26 Hoyos in view of Janiga teaches the invention as stated in claim 10. Hoyos further comprising a short-range wireless communication portion configured to perform user is configured to perform a telephone network wireless communication for exchanging data with other devices over a long range greater than the short range, and the short-range wireless communication, and the operational state transmission portion indirectly transmits the operational state to the host computer, the host computer being separated from the automated transaction machine by a distance greater than the short range of the short-range wireless communication, the operational state being transmitted through the short-range wireless communication from the short-range wireless communication portion to the communication terminal and through the telephone network wireless communication from the communication terminal to the host computer (Hoyos, [0041], [0061]).


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos in view of Janiga in further view of Meurer et al. (US 2004/0215566 A1). Hereinafter referred to as Hoyos, Janiga and Meurer respectively.
With respect to claim 4, Hoyos in view of Janiga teaches the invention as stated in claim 1. Janiga further teaches a transaction history holding portion configured to hold a result of a transaction executed by the transaction execution portion as a transaction history, wherein the transaction result transmission portion transmits the transaction history held by the transaction history holding portion to the host computer via the communication terminal whose transaction data has been received by the transaction data reception portion (Janiga, c.18 l.4-31 teaches In some embodiments, the CTM 500 can be the CTM 220 of FIG. 2. In some embodiments, the CTM 500 can be the CTM 120 or the CTM 122 of FIG. 1, which are automated teller machines (ATMs) 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for authorizing a user in connection with a transaction at a transaction terminal as taught above by Hoyos and implement a methods a technology for withdrawing cash from a cash transaction machine (CTM) by use of a mobile payment application as taught by Janiga to execute the motivation as mentioned in claim 1. 
However, Hoyos in view of Janiga does not further teach
 and deletes the transaction history after transmitting the transaction history 
Meurer does teach
and deletes the transaction history after transmitting the transaction history (Meurer, [0072] teaches Deleting an ATM terminal will remove the record from the database and all other records associated with it, including daily transaction history, agreement terms, monthly accounting terms and group associations. The delete operation is not reversible: it cannot be undone.,[0073] To delete an ATM terminal and other associated data records, the users find and display the ATM the users wish to delete. Click the Delete Icon button in the header of the ATM form. The users will receive a warning message giving the users the option to continue the deletion or cancel the delete process.).
.
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos in view of Janiga in further view of Meurer in further view of Fujioka et al. (US 2004/0026499 A1). Hereinafter referred to as Hoyos, Janiga , Meurer and Fujioka respectively.
With respect to claim 5, Hoyos in view of Janiga in further view of Meurer teaches the invention as stated in claim 4. However, Hoyos in view of Janiga in further view of Meurer does 
Fujioka does teach wherein the transaction history holding portion holds a result of the transaction that the transaction result transmission portion has failed to transmit, as a transaction history (Fujioka, [0039], [0041]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for providing an ATM management system comprising a unique data structure of a relational database coupled with ATM management processing functions that include software based business operation, accounting and management and other business processes and procedures to deployers of ATMs as taught above by Hoyos in view of Janiga in further view of Meurer and implement a method for When a user cancels a transaction associated with a deposit at an automatic transaction machine, information on the account for which the transaction is intended is sent to a host computer as taught by Fujioka to provide a system for accounts with a cancellation frequency over a certain level and accounts with a rejection rate over a certain level can also be treated as accounts requiring special attention (Fujioka, c.7 l.50-60), since there exist Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to use automatic transaction machine for deposits and withdrawals of bills with the motivation to allow the host computer 300 can keep comprehensive control of the cancellation frequency and rate of rejection for each account, and can calculate whether or not an act corresponding to a counterfeit test has been undertaken, based on the monitoring data (Fujioka, [0055]).


Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 8, 10-12, 16, 25 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on MON-FRI @ 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                        
                                                                                                                                                                                                                                                                                                                                                                                /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697